Appeal by the defendant *809from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 15, 1986, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
None of the defendant’s contentions are preserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953). In light of the overwhelming evidence of the defendant’s guilt, we decline to review the contentions in the exercise of our interest of justice jurisdiction. Kooper, J. P., Lawrence, Harwood and Balletta, JJ., concur.